Title: From George Washington to Alexander Hamilton, 13 February 1796
From: Washington, George
To: Hamilton, Alexander


          
            My dear Sir,
            Phila. 13th Feby 1796.
          
          In the moment I was closing & dispatching my letters to the Post Office, I learnt from the Attorney General of the U.S. that you would be here on the 17th. My mind being continually uneasy on Acct of young Fayette, I cannot but wish (if this letter should reach you in time, and no reasons stronger than what have occurred against it) that you would request him, and his Tutor, to come on to this place—on a visit; without avowing, or making a mystery of the object—Leaving the rest to some after decision—In haste—Yours always & most Affectionately
          
            Go: Washington
          
        